Title: From George Washington to John Canon, 7 September 1791
From: Washington, George
To: Canon (Cannon), John



Sir,
Philadelphia, September 7th 1791.

I have received your letter of the 10. of August—and am very sorry to find that so far as it relates to my property under your care, I have no further satisfaction than the assurance which you have given in all the letters received from you, that I shall have a statement of my interest committed to your care—But Sir, I

surely had a right to expect something more than the promise of a statement before this time, as it is now better than four years since my lands were committed to your care—As the rents were to be paid in wheat it was certainly proper that time should be allowed for converting it into cash before I could receive any thing from you—But as yet I have received only fifty pounds—and, considering the length of time that you have had an agency in this business, and the great demands for wheat and flour, particularly last year, when, it is a fact known to every one that it not only commanded a higher price in that part of the country than perhaps had ever been before known there, but ready money also, I am persuaded you will yourself allow that I have just cause to complain.
I hope, Sir, you will, therefore, for your own sake, take such steps in the business as will put it upon a footing satisfactory to me as well as to yourself—and as you see the unfavorable impression which the thing, in its present state, makes upon my mind, I trust it will not be long before you endeavor to remove this impression by putting the business in the situation where it ought to be.
As I intend to leave this place next week for Mount Vernon and shall not return until the latter part of October, I shall not probably see you here unless you should be in this place the last of that month—but this will make no difference as the business can be equally well done with Mr Lear.
In reply to your request that I would mention your name to the Governor of this State as one of the County-Judges, I must inform you that I make it a point never to interfere, on any occasion, in any State appointments. I am Sir, your humble Servant

G. Washington

